Exhibit 10.2

 

No.                     

 

FORM OF

 

INSPIRE PHARMACEUTICALS, INC.

 

EMPLOYEE STOCK OPTION AGREEMENT

 

Inspire Pharmaceuticals, Inc. (the “Company”), a Delaware corporation, as an
incentive and inducement to the Optionee, who is presently an employee of the
Company, to devote his or her best efforts to the affairs of the Company, which
incentive and inducement the Board of Directors of the Company or a committee of
the Board of Directors (either, the “Board”) has determined to be sufficient
consideration for the grant of this option, hereby grants to the Optionee the
right and option (the “Option”) to purchase shares of the Company’s Common
Stock, $0.001 par value per share (the “Stock”), under the following terms:

 

Optionee:

  

--------------------------------------------------------------------------------

    

Grant Date:

  

--------------------------------------------------------------------------------

    

Vesting Commencement Date:

  

--------------------------------------------------------------------------------

    

Exercise Price:

  

--------------------------------------------------------------------------------

    

Number of Shares Available for

Purchase (“Option Shares”):

  

--------------------------------------------------------------------------------

    

Expiration Date:

  

--------------------------------------------------------------------------------

    

Type of Stock Option:

  

--------------------------------------------------------------------------------

  

Incentive Stock Option

    

--------------------------------------------------------------------------------

  

Non-Statutory Stock Option

 

1. The Option shall vest and become exercisable in installments in accordance
with the following provisions:

 

  (a)   The Option shall not vest and become exercisable for any shares unless
and until the first anniversary of the Vesting Commencement Date;

 

  (b)   Upon attainment of the first anniversary of the Vesting Commencement
Date with the Company as specified in subparagraph 1(i) above, the Option shall
vest and become exercisable for 25% of the Option Shares;

 

  (c)   The Option shall vest and become exercisable for the remaining Option
Shares in a series of successive equal monthly installments over each of the
next thirty-six (36) months of service to the Company completed by the Optionee
after the Optionee’s first anniversary of the Vesting Commencement Date in
subparagraph 1(i) above



--------------------------------------------------------------------------------

with each monthly tranche vesting on that day of each month which corresponds to
the date of the month of the Vesting Commencement Date, provided, however, if a
given month does not have such a date, the monthly tranche shall vest on the
last day of such month; and

 

  (d)   The Option shall expire and shall not be exercisable for any of the
Option Shares after the Expiration Date.

 

2. Optionee understands and agrees that the Option is granted subject to and in
accordance with the terms of the Inspire Pharmaceuticals, Inc. 1995 Stock Plan,
as amended (the “Plan”).

 

3. The Option may be exercised at any time and from time to time, subject to the
limitation of Section 1 above, up to the aggregate number of shares specified
herein; provided, however, the Option shall be exercisable only with respect to
whole shares. Any fractional shares which vest during any vesting period shall
be aggregated until such time as the fractional shares shall have accumulated to
equal a whole share and become exercisable. Written notice of exercise shall be
delivered to the Company specifying the number of shares with respect to which
the Option is being exercised and a date not later than fifteen days after the
date of the delivery of such notice as the date on which the Optionee will take
up and pay for such shares. On the date specified in such notice, the Company
will deliver to the Optionee a certificate for the number of shares with respect
to which the Option is being exercised against payment therefor in cash or by
certified check.

 

4. The Optionee shall not be deemed, for any purpose, to have any rights
whatever in respect of Option Shares to which the Option shall not have been
exercised and payment made as aforesaid. The Optionee shall not be deemed to
have any rights to continued employment by virtue of the Option.

 

5. In the event that the Board, in its discretion, determines that any stock
dividend, split-up, combination or reclassification of shares, recapitalization
or other similar capital change affects the Stock such that adjustment is
required in order to preserve the benefits or potential benefits of the Option,
the maximum aggregate number and kind of shares or securities of the Company
subject to the Option, and the Exercise Price of the Option, shall be
appropriately adjusted by the Board (whose determination shall be conclusive) so
that the proportionate number of Option Shares or other securities subject to
the Option and the proportionate interest of the Optionee shall be maintained as
before the occurrence of such event.

 

6. In the event of a consolidation or merger of the Company with another
corporation, or the sale or exchange of all or substantially all of the assets
of the Company, or a reorganization or liquidation of the Company, the Optionee
shall be entitled to receive upon exercise and payment in accordance with the
terms of the Option the same shares, securities or property as he or she would
have been entitled to receive upon the occurrence of such event if he or she had
been, immediately prior to such event, the owner of the number of Option Shares.
In lieu of the foregoing, however, the Board may upon written notice to the
Optionee provide that, unless theretofore exercised, the Option shall expire as
of the earlier of the Expiration Date or the date specified in such notice which
may not be less than 20 days after the date of such notice. In connection with
such notice, the Board

 

2



--------------------------------------------------------------------------------

may in its discretion accelerate or waive any deferred vesting.

 

7. During the Optionee’s lifetime, the Option shall be exercisable only by such
Optionee or, in the case of his or her legal incapacity, his or her guardian or
legal representative. The Option shall be transferable by the Optionee only by
will or the laws of descent and distribution. After the Optionee’s death, the
Option shall be exercisable only by the person or persons entitled to do so
under the Optionee’s last will and testament or if the Optionee fails to make a
testamentary disposition of the Option or dies intestate, by the person or
persons entitled to receive the Option under any applicable laws of descent and
distribution. In no event shall the Option be exercisable by any person to a
greater extent than the Option could have been exercised by the Optionee
immediately prior to his or her death or the effective date of his or her
termination of employment due to Disability, as defined in Section 22(e)(3) of
the Code (as applicable). The Board shall have the right to require evidence to
its satisfaction of the rights of any person or persons seeking to exercise the
Option hereunder, e.g., an authenticated copy of the will. Any attempted
assignment, transfer, pledge, hypothecation or other disposition of the Option
contrary to the provisions hereof, and the levy of any execution, attachment or
similar process upon the Option, shall be null and void and without effect. Any
transferee described above shall be treated as the Optionee for purposes of all
other provisions of this agreement and the terms of the Plan.

 

8. If the Optionee terminates employment during any period in which the Option
Shares are exercisable, but prior to the Expiration Date (the “Exercise
Period”), such period shall be adjusted as follows, except that in no event
shall the Exercise Period be extended beyond the Expiration Date:

 

  (a)   The Exercise Period shall end immediately upon the date of the
Optionee’s breach of any agreement, covenant or representation by and between
the Optionee and the Company, including but not limited to any promise or
warrant made as consideration for this agreement or the terms of any severance
agreement;

 

  (b)   The Exercise Period shall end immediately upon the effective date of the
Optionee’s termination of employment by his or her: (i) voluntary resignation in
violation of any agreement to remain in the employ of the Company; (ii)
involuntary “Discharge for Cause” for reasons which may include, without
limitation, any illegal or improper conduct that injures or impairs the
reputation, goodwill, or business of the Company, involves the misappropriation
of funds of the Company, or the misuse of data, information or documents
acquired in connection with employment by the Company, or violates any other
directive or policy promulgated by the Company; (iii) resignation in
anticipation of Discharge for Cause; or (iv) resignation accepted by the Company
in lieu of a formal Discharge for Cause;

 

  (c)   The Exercise Period shall end three months after the effective date of
the Optionee’s termination of employment for any reason OTHER THAN: (i) by
transfer to an affiliated corporation which owns directly or indirectly 50
percent or more of the total combined voting power of the Company or in which
the Company owns directly or indirectly 50 percent or more of the total combined
voting power or has a significant financial interest as determined by the Board
(“Affiliate”); or (ii) any reason for

 

3



--------------------------------------------------------------------------------

which the Option would expire immediately, as described under Sections 8(a) and
8(b), or following death or disability, as described under Section 8(d); and

 

  (d)   The Exercise Period shall end twelve months after the effective date of
the Optionee’s death or termination of employment due to Disability, subject to
such proof of Disability as the Board may require.

 

9. It shall be a condition of exercise hereunder that:

 

  (a)   The Company may, in its discretion, require that in the opinion of
counsel for the Company the proposed purchase of Option Shares shall be exempt
from registration under the Securities Act of 1933, as amended;

 

  (b)   The Optionee shall have made such undertakings and agreements with the
Company as the Company may reasonably require, and that such other steps, if
any, as counsel for the Company shall deem necessary to comply with any law,
rule or regulation applicable to the issue of such shares by the Company shall
have been taken by the Company or the Optionee, or both;

 

  (c)   The certificates representing the shares purchased under the Option may
contain such legends as counsel for the Company shall deem necessary to comply
with the applicable law, rule or regulation;

 

  (d)   The Optionee shall execute and deliver to the Company a counterpart of
any applicable stockholders agreement, investor rights agreement or similar
agreement among the Company and some or all of its stockholders, and any
amendment thereto or restatement or replacement thereof, pursuant to which the
Optionee shall be subject to all provisions therein applicable to holders of
Common Stock of the Company; and

 

  (e)   The Option shall, if the Company so requests, provide payment of all
state and federal taxes imposed upon the exercise of the Option and the issue of
the shares covered hereby.

 

10. The Option is issued pursuant to the terms of the Plan. This Certificate
does not set forth all of the terms and conditions of the Plan, which are
incorporated herein by reference. Copies of the Plan may be obtained upon
written request without charge from the Treasurer of the Company.

 

11. If the Option is intended to be treated as an Incentive Stock Option, it
shall be treated as an Incentive Stock Option to the extent permitted by
applicable laws or regulations; otherwise, to the extent not so permitted, it
shall be treated as a Non-Statutory Stock Option. To the extent the Option is
treated as an Incentive Stock Option:

 

  (a)   The Optionee agrees to notify the Company in writing within 30 days of
the disposition of one or more shares of Stock which were transferred to him or
her

 

4



--------------------------------------------------------------------------------

pursuant to the exercise of the Option if such disposition occurs within two
years from the Date of Grant of the Option or within one year after the transfer
of such shares.

 

  (b)   The Optionee acknowledges that:

 

  (i)   In the event the Optionee terminates employment with the Company or an
Affiliate for reasons other than death or Disability, the Option shall cease to
be eligible for tax treatment as an Incentive Stock Option, unless it is
exercised within three months from the date of such termination; and

 

  (ii)   In the event the Optionee dies or terminates employment due to
Disability, the Option shall cease to be eligible for tax treatment as an
Incentive Stock Option, unless it is exercised within twelve months from the
date of death or such termination due to Disability.

 

12. This agreement may be amended only by a written agreement executed by the
Company and the Optionee. The Company and the Optionee acknowledge that changes
in federal tax laws enacted subsequent to the Date of Grant, and applicable to
stock options, may provide for tax benefits to the Company or the Optionee. In
that event, the Company and the Optionee agree that this agreement may be
amended as necessary to secure for the Company and the Optionee any benefits
that may result from that legislation. Any amendment shall be made only upon the
mutual consent of the parties, which consent (of either party) may be withheld
for any reason.

 

* * *

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the Company has caused the Option to be executed by its duly
authorized officers on its behalf as of              2003.

 

INSPIRE PHARMACEUTICALS, INC.

By:

 

--------------------------------------------------------------------------------

Title:    

 

6